*940The opinion of the court was delivered by
Fenner, J.
The defendant is prosecuted for an offence denounced by Acts Nos. 5 and 62 of 1892, the penalty for which as prescribed by the law is that, if convicted, he “shall be fined not exceeding $500 or imprisoned not exceeding sixty days, or both, at the- discretion of the court.” He filed a motion to quash the indictment, which was maintained by the judge, and from that judgment the State has appealed.
A motion is made to dismiss the appeal on the ground that the case is not within the appellate jurisdiction of this court. The Constitution, Art. 81, confines our jurisdiction in criminal cases to “criminal cases on questions of law alone, whenever the punishment of death or imprisonment at hard labor may be inflicted or a fine exceeding $300 is actually imposed.”
Obviously the test of our jurisdiction depends on affirmative answer to one of two questions, viz.: 1. Is the case one in which the punishment of death or imprisonment at hard labor may be inflicted? 2. Is it a case in which a fine exceeding $300 has been actually imposed?
The only possible answer in this case to both questions is a negative, and that is fatal to the appeal, as we have twice recently decided in cases identical with this. State vs. J. M. Smith, 39 An. 231; State vs. B. F. Smith, Id. 320.
Appeal dismissed.